MEMORANDUM ***
Husband and wife defendants John S. and Merced B. Pangelinan appeal pro se the district court’s order denying their motion to compel an accounting, and granting plaintiffs’ motion for sanctions. We have jurisdiction pursuant to 28 U.S.C § 1291. We affirm.
*743The Pangelinans’ sole contention on appeal is that the underlying judgment in this case is void. We reject this contention because the judgment has twice been affirmed by this court. See Trinidad v. Pangelinan, No. 02-16013 (9th Cir. Jan. 15, 2003); Trinidad v. Pangelinan, Nos. 00-15697, 00-15705, 00-16630, 01-16622 (9th Cir. Mar.15, 2002).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.